DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-6, 10  are rejected under 35 U.S.C. 103 as being unpatentable over Ekholm 2008/035038 in view of Kosrowv et al. 3,687,097.
Noting figures 1-8 and the claims, Ekholm discloses the invention as claimed comprising A method of suturing an implant device, the method comprising: disposing the implant device on a holder (this is considered to the mount 40) component of a first automated fixture; directing the first automated fixture to position the implant device in a first position; directing a second automated fixture to execute a first stitch on the implant device by passing a needle (60)  into and out of a material being sutured to the 


implant device; directing the first automated fixture to position the implant device in a second position; and directing the second automated fixture to execute a second stitch on the implant device by passing the needle into and out of the material being sutured to the implant device, the second automated fixture including a stitch looper that moves in coordination with the needle to form the first stitch and the second stitch.
	However Ekholm does not disclose that the needle is curved.  Noting figure 2, Kosrow et al. teaches an automatic sewing machine that utilizes a curved needle (12d).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Ekholm and utilize a curved needle in order to ensure that the stitches are secured.  Further the applicant’s disclosure (see [0069]) states that the needle could be curved or straight and is thus deemed as a design modification.
	Ekholm et al. further discloses that the mount rotates [0008; 0010; 0030]; pre-programming [0027]; two different pitches at various locations [0032];


Allowable Subject Matter

Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claims 11-20 are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        September 1, 2022